Citation Nr: 1105191	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from November 1978 to 
November 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision. 


FINDING OF FACT

The evidence does not reveal a current left shoulder disability 
as a result of the Veteran's keloid excision in service.


CONCLUSION OF LAW

Criteria for service connection for a left shoulder disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
In this case the Veteran has filed for service connection for a 
left shoulder condition.  In his notice of disagreement, the 
Veteran explained that he had a keloid mass removed from his left 
shoulder during service.  The Veteran stated that he had 
experienced pain since that procedure.  In his substantive 
appeal, the Veteran added that he distinctly remembered going to 
the doctor to have his keloid removed.  The Veteran reported 
experiencing severe pain off and on since the procedure, and he 
stated that he would like to be compensated for the pain.

Service treatment records do confirm that the Veteran was seen in 
August 1981 for small lesion (1/4 inch x 1/4 inch) on his left 
shoulder, which had reportedly enlarged over the preceding 3 
months.  While the record does not actually describe the removal 
procedure, based on the Veteran's statements, it is assumed that 
the Veteran did in fact have the keloid excised from his left 
shoulder during service.

However, as noted above, service connection requires more than 
just an operation in service.  Rather, the evidence must show the 
presence of a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In this case, VA treatment records do not show the presence of a 
current disability as a result of the excision.  In a July 2008 
VA treatment record, it was noted that the Veteran had a very 
good revision on his left deltoid.  The scar was described as a 
small pox scar with no evidence of infection.  The scar was noted 
to be well-healed, and not elevated.  The medical professional 
stated that the scar looked very good.

While the Veteran has reported periodic pain in his left 
shoulder, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

There is no evidence in the Veteran's claims file to show that he 
has a current left shoulder disability; and, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
the Veteran's claim of entitlement to service connection for a 
left shoulder disability is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in August 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above; as 
well as informing him how effective dates and disability ratings 
are formulated.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA treatment records have been 
obtained, and the Veteran has not alleged receiving any private 
treatment for his left shoulder.  Additionally, the Veteran was 
offered the opportunity to testify at a hearing before the Board, 
but he declined.

While a VA medical opinion was not provided in this case, the 
Federal Circuit Court of Appeals (Federal Circuit) has recognized 
that there is not a duty to provide an examination in every case.  
See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, 
the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide 
the Veteran with a medical examination or to obtain a medical 
opinion is not triggered unless there is an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service or with another 
service-connected disability.  See McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  The record in this case is negative for any 
indication, other than the Veteran's own assertion, that he has a 
current left shoulder disability as a result of a keloid revision 
in service, but such a contention is contradicted by the medical 
evidence of record and therefore the Veteran's contention alone 
is insufficient to trigger VA's duty to provide an examination 
with an opinion.   See Waters, 601 F.3d 1274. 

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 

ORDER

Service connection for a left shoulder disability is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


